EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Election/Restrictions
The application has been amended as follows: This application is in condition for allowance except for the presence of claims 11, 12, 13, 14, 15, 16, and 17 directed to a method of manufacturing a heat exchanger non-elected without traverse in the reply filed 9/1/2020.  Accordingly, claims 11, 12, 13, 14, 15, 16, and 17 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The instant claims are directed to a heat exchanger (1), including at least: at least one flat tube (3) and at least one fin (21), where the flat tube has an anti-corrosive layer (11) comprising an alloy of aluminum and zinc, where the fin has a hydrophilic/antifouling coating material (27), where the flat tube and fin are bonded to each other with a bonding agent (41) comprising an epoxy resin that is located between the anti-corrosive layer of the tube and the fin (Figures 4-6),
Where the fin includes a first flat plate portion (26) that extends in a second direction (e.g. a direction along A1/A2) (Figure 20) and is bonded one of the at least one flat tube (Figure 20), a second flat plate portion (one of 23) that is disposed from one end side of the first flat plate portion in the second direction toward another one of the at least one flat tube (Figure 20), and a third flat plate portion (another of 23) disposed from another end side of the first flat plate portion in the second direction toward the another one of the at least one flat tube (Figure 20) such that an entire surface of the first flat plate portion, excluding an area where the first flat plate portion faces an outer wall curved portion of the flat tube, is rectangularly shaped and is bonded to the one flat tube without an opening (Figures 20 and 21, see also Figure 18: The first flat plate portion is bonded to the flat tubes along B2 and not bonded along curved ends of the at least one flat tube).

The art of record (Bouti et al. WO 2015/032631 A1) discloses a heat exchanger comprising at least: at least one flat tube (Defined by paired elements 5) (Figures 1 and 2) and at least one fin (Annotated Figure 1 of the 4/7/2022 Office Action: Defined by any section of elements “4” comprising a fin), where the flat tube has an anti-corrosive layer (8) (Lines 134-144 of the translation of Bouti et al.: Surfaces 8 and 9 of element 5 are provided with an anodized surface coating), where the fin has a coating material (either primer coating 14 or surfaces 10 and 11) (Lines 134-144 of the translation of Bouti et al.: Surfaces 10 and 11 of element 4 are provided with an anodized surface coating) (Figures 1 and), where the flat tube and fin are bonded to each other with a bonding agent comprising an epoxy resin that is located between the anti-corrosive layer of the tube and the fin (Lines 123-131 of the translation of Bouti et al.).  However, Bouti et al. does not teach or disclose a fin as recited in amended claim 1.

The art of record (Downing et al. US 2011/0232881) also discloses a heat exchanger comprising at least: at least one fin (4) that includes a first flat plate portion extending in a second direction and bonded to one a first surface (8) (Annotated Figure 2 of Downing et al. in the 4/7/2022 Office Action), a second flat plate portion disposed from one end side of the first flat plate portion in the second direction toward a second surface (14) (Annotated Figure 2 of Downing et al. in the 4/7/2022 Office Action), and a third flat plate portion disposed from another other end side of the first flat plate portion in the second direction toward the second surface (Annotated Figure 2 of Downing et al. in the 4/7/2022 Office Action), where the second flat plate portion and the third flat plate portion are disposed such that a spacing between the second flat plate portion and the third flat plate portion decreases from the first surface to the second surface (Annotated Figure 2 of Downing et al. in the 4/7/2022 Office Action).  However, Downing et al. does not teach or disclose a fin such that “an entire surface of the first flat plate portion, excluding an area where the first flat plate portion faces an outer wall curved portion of the flat tube, is rectangularly shaped and is bonded to the one flat tube without an opening” as recited in amended claim 1.

The art of record (Brotz et al. US 2013/0327512) also discloses a heat exchanger comprising at least: a plurality of flat tubes (8) including at least one flat tube (one of 8), another flat tube (another of 8) (Figures 1 and 2), and a plurality of fins (9) (Figure 3), where the fin includes: a first flat plate portion extending in a second direction and bonded to one tube (Annotated Figure 3 of the 11/5/2021 Office Action and Paragraphs 27-29, See also Figure 2: Connecting surfaces 15 and 16 contact adjacent tubes 9), a second flat plate portion disposed from one end side of the first flat plate portion in the second direction toward another tube (Annotated Figure 3 of the 11/5/2021 Office Action), and a third flat plate portion disposed from another other end side of the first flat plate portion in the second direction toward the another flat tube (Annotated Figure 3 of the 11/5/2021 Office Action), where the second flat plate portion and the third flat plate portion are disposed such that a spacing between the second flat plate portion and the third flat plate portion decreases from the one flat tube toward the another flat tube (Annotated Figure 3 of the 11/5/2021 Office Action).  However, Brotz et al. does not teach or disclose a fin such that “an entire surface of the first flat plate portion, excluding an area where the first flat plate portion faces an outer wall curved portion of the flat tube, is rectangularly shaped and is bonded to the one flat tube without an opening” as recited in amended claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763